department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc intl br2 postf-151782-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from cc lm fs har b phyllis e marcus chief cc intl br2 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be used or cited as precedent legend usparent number x bank cfc1 foreign_country x business a dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figureg dollar_figuren year year date m x amount a amount b postf-151782-01 amount c amount d issue sec_1 whether usparent’s controlled_foreign_corporations cfcs should be treated as indirectly guaranteeing their united_states parent’s debt for purposes of sec_956 and d under the year financing arrangements described below whether the proposed_adjustment under sec_956 may exceed the total amount of bank’s loans to usparent because of the contracts entered into by bank with each of usparent’s cfcs conclusion sec_1 under the facts described below each of usparent’s cfcs should be treated as indirectly guaranteeing its united_states parent’s debt for purposes of sec_956 and d because each cfc has indirectly guaranteed usparent’s debt usparent may be required to include in its gross_income under sec_956 a multiple of its guarantied debt depending on the extent of its cfcs’ earnings facts usparent a united_states_corporation is engaged in business a it owns approximately number x cfcs which collectively at the end of year held approximately dollar_figurea in unrepatriated earnings_and_profits since bank has provided a line of credit and occasional term loans to usparent in mid-1996 these included three term loans with initial principal balances aggregating dollar_figureb and a revolving line of credit dated date m in each case bank extended credit directly to usparent but required that each of usparent's subsidiaries including all of its cfcs guarantee usparent’s indebtedness to bank during year usparent was contemplating restructuring its existing debt and possible business expansion to that end it entered into discussions with bank that would culminate in its borrowing dollar_figurec under a term_loan and obtaining a new dollar_figured revolver postf-151782-01 before it did so usparent became aware that its cfcs’ debt guarantees constituted investments in united_states_property under sec_1_956-2 consequently usparent asked bank to refrain from requiring cfc guarantees of new usparent loans and credit lines bank rejected this request but proposed three alternatives to usparent one proposal called for replacing the subsidiary guarantees with agreements between each of the cfcs and bank after review usparent chose to implement this option accordingly bank drafted and usparent caused its cfcs to execute agreements with bank which provide in part as follows each cfc letter agreement acknowledges the making of the dollar_figurec loan to usparent and that benefits will accrue to the cfc from that loan each cfc represents that its covenants to bank are in consideration of bank granting the credit facility to usparent each cfc agrees to monitor on an ongoing basis usparent's ability to comply with the terms of the credit facility and ensure that usparent will be able to meet its obligations thereunder each cfc agrees to provide usparent with sufficient liquid_assets via cash dividends to meet those obligations and to take all necessary steps to the extent of the greater of i x of the cfc's net_worth on the date of the letter or ii x of the cfc's net_worth on the date enforcement of the agreement is sought to ensure that usparent's net_worth is maintained at not less than dollar_figuree at all times each cfc agrees that as long as any direct or contingent usparent debt to bank is outstanding not to guarantee any debt of usparent or its subsidiaries without first guaranteeing usparent's debt to bank on an equal basis each cfc also subordinates any debt of usparent to the cfc to any debt of usparent to bank each cfc agrees with the exception of cash dividends_paid directly or indirectly to usparent not to pay any dividends or make any distributions of assets on account of any share of any class of its capital stock to anyone as long as any direct or contingent debt of usparent or any of its subsidiaries is outstanding or bank has any commitment under the credit facility each cfc represents and warrants to bank that usparent directly or indirectly owns of its voting_stock and has the authority on the cfc’s behalf to declare and cause to be paid cash dividends each cfc agrees to use its best efforts to comply with all covenants set forth in all agreements relating to the loan facility the cfc assents postf-151782-01 without notice to all agreements usparent made or will make to bank with respect to the loan facility the loan agreement between usparent and bank warrants affirmatively covenants that none of the stock of any of usparent’s subsidiaries is pledged or hypothecated usparent warrants in part that it and its subsidiaries will maintain at all times on a consolidated basis i a specified excess dollar_figureg of consolidated current_assets over consolidated current liabilities to be determined in accordance with gaap also described as a minimum working_capital requirement ii a minimum debt service ratio of not less than amount a to taking into account with respect to usparent’s foreign subsidiaries the maximum effective united_states corporate tax_rate iii a total consolidated net_worth of not less than dollar_figuree and iv a specified maximum debt ratio of total consolidated liabilities to total consolidated tangible net_worth determined in accordance with gaap of not less than amount b to usparent agrees that in the event of a default of any of its obligations to bank it would use its best efforts and take whatever steps necessary to cause one or more of the its subsidiaries to declare dividends to it in an amount sufficient to repay all its bank loans in addition the loan agreement provides negative covenants restricting except with bank’s consent usparent and each of its subsidiaries from i incurring except in connection with one specified settlement of intercompany debt any liability for capital lease obligations or borrowed money ii creating incurring or assuming most mortgages pledges or liens on its property unless to bank iii entering into any significant corporate combinations or reorganizations iv making loans except in de_minimis amounts to subsidiaries or extending trade credit to customers v assuming guaranteeing or endorsing most liabilities incurred by any other person vi limiting the ability to purchase stock or assets or to make capital expenditures within a fiscal_year in excess of specified amounts vii in general making any distributions to stockholders or repurchasing its shares except a with respect to one subsidiary’s preferred_stock subject_to dollar-limited annual and aggregate amounts and b certain purchases in connection with qualified retirement or stock_bonus_plans viii selling any substantial part of its assets ix leasing for more than a specified aggregate dollar amount real_property plant or equipment x granting guarantees or incurring contingent liabilities including comfort letter agreements except in the ordinary course of business and with respect to its subsidiaries and as provided in the loan agreement and xi changing the nature of its business the loan agreement provides in part that all representations warranties agreements covenants and obligations in it or in any certificate postf-151782-01 or statement delivered by any party to the bank are all deemed material the parties expressly acknowledge that the bank has relied on and will rely upon these representations etc which expressly survive the execution of the loan agreement and the closing of the loan transaction and are not merged with the performance of any agreement by the bank usparent or any cfc an interim financial analysis report and an annual exposure review form suggest that up to dollar_figuren of earnings_and_profits were invested by cfc1 in foreign_country x which during the taxable years in issue may have imposed certain significant restrictions on the repatriation of those amounts those restrictions are not described in detail in the reports but are reflected in usparent’s financial statements for at least part of the period in issue as earnings that are not distributable under various regulations of foreign governments based on the facts submitted we cannot determine whether any of the blocked income provisions of subpart_f sec_1_964-2 should apply to limit the application of sec_956 with respect to such amounts either for the years in issue or in subsequent years law and analysis introduction every person who is a united_states_shareholder as defined in sec_951 of a cfc and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which such corporation is a cfc is required to include in gross_income for his taxable_year in which or with which such taxable_year of the corporation ends the amount determined under sec_956 with respect to such shareholder for such year but only to the extent not excluded from income under sec_959 ie previously taxed subpart_f_income sec_956 defines that amount for any taxable_year as the lesser of- the excess if any of- a such shareholder’s pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of the taxable_year over all section references are to the internal_revenue_code in effect during the years at issue unless otherwise noted postf-151782-01 b the amount of earnings_and_profits e_p described in sec_959 with respect to such shareholder or such shareholder’s pro_rata share of the applicable_earnings of such cfc for purposes of this section the term applicable_earnings of a cfc means the amount of current and accumulated e_p but not taking into account any accumulated deficit in e_p reduced by actual distributions made during the year and by the amount of the cfc’s retained earnings that are treated as previously included in its united_states shareholders’ income on account of investments in united_states_property or earnings_invested_in_excess_passive_assets under sec_959 sec_956 and sec_956 together provide that the term united_states_property includes the stock or obligations of a domestic_corporation that is a united_states_shareholder as defined in sec_951 of the cfc or a domestic_corporation percent or more of the total combined voting power of which immediately after the acquisition of any stock in such domestic_corporation by the cfc is owned or considered as being owned by such united_states_shareholders in the aggregate if a cfc makes a loan that remains outstanding on the last day of any quarter of the taxable_year to its sole shareholder a united_states_person the shareholder realizes income under sec_951 assuming sufficient unrepatriated cfc earnings_and_profits sec_956 provides that for purposes of sec_956 a cfc shall under regulations prescribed by the secretary be considered as holding an obligation of a united_states_person if such cfc is a pledgor or guarantor of such obligation for the reasons discussed below we believe that the agreements between the usparent’s cfcs and bank to pay dividends to usparent coupled with the covenants agreed to by usparent and the cfcs are pub l significantly modified sec_951 and sec_956 effective for taxable years beginning after date and to tax years of united_states_shareholders within which or with which such tax years of foreign_corporations end the foregoing description reflects those changes sec_956 was redesignated as sec_956 by publaw_103_66 sec a - in postf-151782-01 indirect guarantees of the usparent credit facility within the meaning of sec_1_956-2 revrul_76_125 revrul_76_125 concluded that a united_states shareholder’s pledge of the stock of a first-tier cfc holding_company which owned a second-tier operating cfc with unrepatriated earnings_and_profits should be treated as if the latter cfc indirectly guaranteed the controlling stockholder's obligation a a united_states citizen owned all of the outstanding_stock of x a cfc x's sole asset was all of the stock of y a cfc engaged in the shipping business a borrowed funds from a bank pledging as collateral for the loan and delivering custody to the bank all of the stock of x y's stock was not delivered to the bank in the loan agreement which was signed by a for himself only he represented that the x stock would be duly pledged as security for the loan subject_to no prior liens charges encumbrances or rights of others whatsoever and that x's assets were free and clear of any liens charges encumbrances or rights of others whatsoever among the negative covenants contained in the loan agreement a agreed not to cause or permit x to incur any new indebtedness or create any mortgage pledge lien charge or encumbrance upon or on any of its property a retained the right to vote and exercise consensual powers pertaining to the x stock until a default occurred by a in which event the agent for the bank might cause any or all of the x stock to be transferred into its name and to exercise all pertinent voting and consensual powers including voting to distribute dividends from y to x and a the ruling states the purpose of sec_956 of the code is to terminate the tax deferment privilege with respect to the earnings_of cfcs when such earnings are directly or indirectly repatriated s rep no 87th cong 2d sess 1962_3_cb_707 pincite states in part generally earnings brought back to the united_states are taxed to the shareholders on the grounds that this is substantially the equivalent of a dividend being paid to them consistent with the intent of sec_956 sec_956 is interpreted to hold that use of the assets or credit of a cfc as collateral for an obligation of a united_states_person shall be considered a repatriation of earnings the loan agreement in the instant case indicated it was the intention of the parties that if a defaulted on the loan x's the cfc’s assets would be available to answer for the debt of a thus although the agreement was signed by a for himself only the net effect of the postf-151782-01 agreement was the same as a guaranty by x of the loan to a under sec_956 of the code x must therefore be considered as holding a's obligation which is defined as united_states_property under sec_956 prop_reg sec_1_956-2 indirect pledges and guarantees and - c facilitation proposed_regulations that expressly addressed indirect pledges and guarantees were issued under sec_956 on date fed reg prop_reg sec_1_956-2 provided as follows indirect pledge or guarantee if the assets of a cfc serve at any time as security for the performance of an obligation of a united_states_person then for purposes of the general_rule of paragraph c pertaining to guarantees and pledges the cfc will be considered to be a pledgor or guarantor of that obligation the preamble to the proposed regulation described this provision as an amplification or clarification of the then-existing final sec_956 regulations the proposed regulation treated pledges of cfc stock merely as an example of one type of indirect pledge or guarantee it did however also include an example prop_reg sec_1_956-2 ex which is substantially_similar to sec_1_956-2 ex that example recites negative covenants that effectively restrict the cfc’s discretion with respect to the disposition of assets and incurring liabilities other than in the ordinary course of business these were substantially the same covenants as those at issue in revrul_76_125 the proposed_regulations also included another substantive rule prop_reg sec_1_956-2 this provision had it been promulgated in final form as proposed would have provided explicit regulatory authority under which the service could treat as an investment_in_united_states_property a transaction in which a cfc’s assets facilitated the making of the loan to a related united_states_person but did not secure the loan it read as follows facilitation of borrowing if the assets of a cfc do not serve as security for the performance of an obligation of a united_states_person under paragraph c of this section but the cfc otherwise facilitates a loan to or borrowing by that person the corporation will be considered a pledgor or guarantor of the obligation of a united_states_person u s obligor and thus considered to hold that person’s obligation for example where the assets of a cfc serve as an postf-151782-01 inducement consideration compensating balance or other accommodation for the extension of a loan to or the continuation of a pre-existing loan by a united_states_person the cfc will be considered to have facilitated a loan to or borrowing by that person a single example of facilitation was provided in prop_reg sec_1_956-2 example as follows a wholly-owned cfc made a deposit in an unrelated financial_institution of dollar_figure shortly thereafter the united_states parent borrowed dollar_figure from the same financial_institution the rate of interest earned by the cfc on its deposit and the rate of interest charged by the united_states parent differed by a fraction of percent the deposit was designated a demand deposit but the funds were not actually withdrawn by the cfc until its parent had repaid its loan the example concluded that the cfc had facilitated the making of the loan the facts of this example later appeared in revrul_79_162 1976_1_cb_205 except that in the regulation’s example the foreign_corporation first organized a foreign_subsidiary to make the deposit in the bank in that ruling the service analyzed the bank’s role in the transaction as that of a conduit and so held that the cfc in effect held the u s shareholder’s obligation the proposed_regulations reached the same result without an explicit conduit analysis the regulations sec_1_956-2 and -2 c sec_1_956-2 which applies to the transactions here at issue states as a general_rule if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then for purposes of sec_1_956-2 the cfc will be considered a pledgor or guarantor of that obligation sec_1_956-2 then provides a specific substantive rule applicable to pledges of stock of a cfc prop_reg sec_1_956-2 and the accompanying example were deleted entirely from the final_regulation the preamble to the final regulations state in part proposed sec_1_956-2 c dealing with the facilitation of loans to shareholders has been eliminated a number of comments were received that the proposed section was too vague and could be postf-151782-01 misconstrued to cover situations not prohibited by sec_956 any need for specificity will be covered in rulings on particular facts fed reg the final regulations renumbered but retained substantially unchanged the example in the regulations illustrating that a guarantee includes an agreement by a cfc to buy its united_states parent’s note at maturity if the parent does not repay the loan see sec_1 c example discussion the final regulations clearly are intended to address more than just pledges of cfc stock accordingly we must determine whether under the facts described here the cfcs’ assets indirectly secure bank’s loans to usparent and so should be treated as an indirect guarantee of that obligation under the regulations we believe that taking into account the statutory purpose of sec_956 the contractual arrangements between usparent its cfcs and bank are sufficiently like those described in sec_1_956-2 example to justify treating usparent’s cfcs as indirectly guaranteeing the bank advances for purposes of applying sec_1_956-2 like the arrangements in the example usparent’s cfcs have not in a technical sense undertaken to guarantee usparent’s debt to bank nevertheless -- and again like the arrangements in the example -- usparent’s cfcs have contractually bound themselves to make payments that inure to their united_states parent’s benefit and the covenants agreed to by the cfcs increase materially the likelihood that funds of the cfcs will be available to repay bank if needed accordingly these agreements have the same substantive consequences as the covenants described in revrul_76_125 -- they effectively limit the corporation’s discretion with respect to the disposition of assets and the incurrence of liabilities other than in the ordinary course of business -- but are more like formal guarantees than those considered in the pledge ruling in that they entail direct contractual undertakings by the cfcs as well as by their united_states parent the only difference between the prior regulations example and the regulations example is that in the regulations the cfc’s purchase_price is ten times that of the face_amount of the parent’s note dollar_figure verses dollar_figure postf-151782-01 considered together the cumulative effects of usparent’s and its cfcs’ affirmative and negative covenants and representations and warranties to bank gave bank virtually de_facto veto power over usparent’s right to impair to any significant extent its and its cfcs’ assets including cash or cash equivalents held by the cfcs we believe that the phrase indirect guarantee is reasonably construed to include the contractual relationships among bank usparent and its cfcs we do not believe that the actions of the usparent cfcs merely facilitated the bank loan to usparent so that the arrangement would have been treated as giving rise to an investment_in_united_states_property only if prop_reg sec_1_956-2 had been promulgated in final form as proposed the language of the preamble to the regulations makes clear that the facilitation language was intended to describe arrangements that otherwise would have been subject_to challenge under substance-over- form step-transaction and non-regulatory based conduit analyses eg 56_tc_925 acq 1972_2_cb_2 rev ruls 1984_2_cb_381 and c b if this were not true then the preamble could not have described the arrangements targeted by prop_reg sec_1_956-2 as appropriately addressed by future rulings although the cfcs’ agreements to pay dividends to usparent if usparent fails to comply with all of its pertinent contracts with the bank introduces an additional step or layer and was apparently intended to insulate the structure from the application of sec_956 we do not believe that this additional formalistic step should have this effect the cfcs are required by contract with bank to pay dividends to usparent usparent in turn is required by its agreement with bank to repay its loans both are required to comply with a variety of restrictive covenants given the extent to which these covenants restrict usparent’s and the cfcs’ ability to incur liabilities that would materially and adversely affect usparent’s ability to repay bank with cash paid as dividends by the cfcs we view as immaterial the possibility that usparent would upon receiving dividends required to be paid_by its subsidiaries not pay bank in violation of its loan agreement we note that even if usparent did violate its loan agreement with bank by doing so its cfcs would then be required to continue to make dividend payments to usparent until usparent’s liability to bank was satisfied or applicable net_worth limitations were triggered amount of inclusion under sec_956 postf-151782-01 sec_1_956-1 provides that for purposes of pledges and guarantees the amount taken into account with respect to any pledge or guarantee shall be the unpaid principle amount on the applicable determination_date of the obligation with respect to which the cfc is a pledgor or a guarantor nothing in sec_956 or the regulations thereunder prohibits joint_and_several cfc guarantors of a united_states parent’s obligation from each being treated as repatriating its applicable_earnings as the result of multiple guarantees of a single obligation of their united_states parent the same potential for multiple inclusions exists if an arrangement is treated as giving rise to indirect guarantees by multiple cfcs thus in determining the appropriate ceiling on usparent’s inclusion under sec_956 for each taxable_year in issue it is necessary to determine the applicable_earnings of each of cfc and the amount of earnings_and_profits e_p described in sec_959 with respect to that cfc as noted above the blocked earnings_and_profits rules of sec_1_964-2 also may need to be considered case development hazards and other considerations neither the code nor regulations under sec_956 specifically deal with the treatment of multiple repatriations resulting from a single loan such as in this case however sec_1_956-1 suggests that each guarantee or pledge with respect to a single loan is considered a separate investment in u s property computing the inclusion amount for purposes of sec_951 under this rule could produce strange results in fact a field_service_advice provided that i t is our position that a single investment in u s property can only serve as the base for one investment in u s property and thus one sec_956 inclusion in that case the taxpayer was attempting to affirmatively use sec_956 to bring up foreign tax_credits by having one cfc make a loan to its u s parent and having another cfc guaranteeing the same loan although this is not an affirmative use case we believe that the same principle should apply therefore in the present case we believe the best answer to compute the amount of investment in u s property is to prorate the amount of the loans indirectly guaranteed between the various cfcs involved postf-151782-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions phyllis e marcus chief branch office of the assoc chief_counsel intl
